In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole which denied petitioner release on parole, the appeal is from a judgment of the Supreme Court, Dutchess County, dated October 1, 1976, which denied the application. Judgment affirmed, without costs or disbursements. Consideration of petitioner’s past offenses and those offenses which gave rise to his present incarceration does not violate the criteria as set forth in sections 212 through 214 of the Correction Law (see Matter of Consilvio v New York State Bd. of Parole, 57 AD2d 955). No positive statutory requirement was violated by the board. Its discretion is therefore absolute and beyond court review (see Matter of Tomarkin v Bombard, 56 AD2d 881). Gulotta, J. P., Shapiro, Cohalan and O’Connor, JJ., concur.